52 U.S. 293 (____)
11 How. 293
THE STATE OF FLORIDA, COMPLAINANT,
v.
THE STATE OF GEORGIA. Bill in Chancery.
Supreme Court of United States.

MESSRS. JOHNSON and WESTCOTT, solicitors for the complainant, moved the court for leave to file the bill of complaint in the cause and for a writ of subpna, or such process as to the court may seem proper. Whereupon this court, not being now here sufficiently advised of and concerning what order to render in the premises, took time to consider.
On consideration of the motion made in this case yesterday, by the solicitors for the complainant, it is now here ordered by the court that this bill of complaint be filed, and that process of subpna be, and the same is hereby, awarded, as prayed for by the complainant, and that said process issue against "The State of Georgia."